UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARA Y DOKUM VE MADEN! AKSAM
SANA YI TURIZM A.S.,

                          Plaintiff,                             ORDER

            - against -                                     17 Civ. 7495 (PGG)

MTS LOGISTICS, INC.,

                          Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Plaintiffs

proposed motion to amend its complaint:

              1. Plaintiffs motion is due on January 31, 2020;

              2. Defendant's opposition is due on February 14, 2020; and

              3. Plaintiffs reply, if any, is due on February 21, 2020.

Dated: New York, New York
       December    /7,
                    2019


                                                   SO ORDERED.



                                                   Paul G. Gardephe
                                                   United States District Judge
